The plaintiff this day appeared, in compliance with the orders of the 2lst and 22d instant. Mr. Sites, his counsel, moved to be heard on the application for a certiorari. Mr, *34Whitfield, the recorder, objected ; for that by the 54th sec-bon of the Judiciary Act, passed 16th February, 1799, he is entitled to twenty days’ notice ; and on consent of said coun-gg^ ^ argument 0f this motion is postponed until Monday the 2d of September next; that the said Walter Roe give security for the payment of the said sum of fifty dollars and costs to the corporation of Savannah, or to abide the decision of this court in the premises ; and that his former bond given in compliance with the order of 21st instant, be can-celled, and the same filed with the clerk of this court; and that all proceedings of the corporation of Savannah and their officers be suspended until the said second day of September next.